— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Heller, J.), rendered March 21, 1985, convicting him of criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The evidence, viewed in the light most favorable to the prosecution, is legally sufficient to support the defendant’s conviction (see, People v Contes, 60 NY2d 620, 621; People v Bailey, 134 AD2d 356). Moreover, upon the exercise of our factual review power, we are satisfied that the defendant’s guilt was proven beyond a reasonable doubt and that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Bracken, J. P., Kunzeman, Spatt and Harwood, JJ., concur.